Citation Nr: 1211240	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1980.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in March 2009, and testified at a Board videoconference hearing in July 2010; the transcripts are of record.  This matter was remanded in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted hereinabove, in July 2010 the Veteran testified at a videoconference hearing before a Veterans Law Judge with the Board.  In February 2012, the Veteran was issued correspondence informing him that the Veterans Law Judge who conducted the July 2010 hearing was no longer employed with the Board, and that the Veteran had a right to another Board hearing.  Per documentation received in February 2012, the Veteran requested another videoconference hearing before the Board.  Thus, a remand is necessary to afford the Veteran a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


